\DOO\JO\U'I>P~W[\))-\

NNNNN[\JNNNl-\)-\)-l)-\»-\)-\HHHy-\
OO`JQ\LhrIdel\J)-\O\OOQ-}O\U'¢)LUN*-*O

 

    

  

arms
n
o/srsiggy'$nggr%?qum

    

BY:
UNITED STATES DISTRICT COUR

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:17-CR-336-KJD~CW`H
Plaintiff, Preliminary Order of Forfeiture
v.
GLEN ARTHUR JACKSON,
Defendant.

 

This Court finds Glen Arthur Jackson pled guilty to Count One of a Two-Count
Criminal lndictrnent charging him with receipt or distribution of child pornography in
violation of 18 U.S.C. § 2252A(a)(2). Crirninal Indictrnent, ECF No. l; Plea Agreement,
ECF No. 3_3__ ,Change of Plea, ECF No .3"{.

'Ihis Court finds Glen Arthur Jackson agreed to the forfeiture of the property set
forth in the Plea Agreement and the Forfeiture Allegation of the Crirninal Indictment.
Criminal Indictrnent, ECF No. l; Plea Agreernent, ECF No. 33 ,Change of Plea, ECF No.
3_‘1.

This Court linds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
of Arnerica has shown the requisite nexus between property set forth in the Plea Agreement
and the Forfeiture Allegation of the Criminal Indictrnent and the offense to which defendant
Glen Arthur Jackson pled guilty.

The following property is (l) any visual depiction described in 18 U.S.C. § 2252A, or
any book, magazine, periodical, fihn, videotape, or other matter which contains any such
visual depiction, Which was produced, transported, mailed, shipped or received in violation

of 18 U.S.C. § 2252A(a)(2) and (2) any property, real or personal, used or intended to be

 

 

  

\OOO`JO\U‘lr-P‘~L»JN)-\

NNNNNNNNN»-»-‘l~)-\»-\»-\»-)-»-l»-a
OO\JU\U!P~WN|-*O\OOQ`~JO\U’\FP~WNl-lc>

 

 

used to commit or to promote the commission of 18 U.S.C. § 2252A(a)(2) or any property
traceable to such property, and is subject to forfeiture pursuant to 18 U.S.C. § 2253(a)(l)
and (a)(3):
l. Dell Inspiron computer Model No. 5308, S/N Fl\/[E[PLFI;
2. Seagate 320GB SATA hard drive Model No. ST3320620AS, S/N
9QF8GENM;
3. Dell 25()GB SATA hard drive Model No. WDZSUZABYS, S/N
WCAT1H945016; and
4. Dell lTB external hard drive Model No. lKQAPGSOU, S/N NZOS?)HBL
(all of which constitutes property).

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crirn. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT lS HJEREBY ORDERED, AD.TUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTI-IER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Glen Arthur Jackson in the
aforementioned property are forfeited and are vested in the United States of Amen'ca and
shall be safely held by the United States of America until further order of the Court.

IT IS PURTI-[ER ORDERED, AD.IUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official intemet
government forfeiture website, www.for'feiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

 

\DOO\]O\LJI>LENN)-'~

NN£\JI\J[\J[\JNI\JNr-\i-)-\»-\r-\)-#)-»-\»-\>-\
OO`JO\M»-IZ\CNNt-‘C\DOO`~JO\LHYP\WNI~‘D

 

 

IT IS FURTI-IER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought

IT IS FURTHER ORDERED, ADIUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
intemet government forfeiture site, www.forfeiture.gov.

IT IS FURTI-[ER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Ofiice at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHE,R ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTHER OR_DERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

Ja.
DATED this?‘_lday of aim WH’ ,2019.

 

UNITED STATES DISTRICT .TUDGE
3

 

